Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 9, it recites “The electronic device of claim 1, the touch sensing device of claim 1, wherein the plurality of touch nodes and the one or more conductors are formed in a same layer”. However, it is not clear which device is applicable to the claimed invention. For examining purposes, the claim will be read as, “The electronic device of claim 1, wherein the plurality of touch nodes and the one or more conductors are formed in a same layer”.

As to claim 10, it recites “The electronic device of claim 1, the touch sensing device of claim 1, wherein the plurality of touch nodes and the one or more conductors are formed on opposite sides of the cover substrate”. However, it is not clear which device is applicable to the claimed invention. For examining purposes, the claim will be read as, “The electronic device of claim 1, wherein the plurality of touch nodes and the one or more conductors are formed on opposite sides of the cover substrate”. 

As to claims 9 and 10, each recites the limitation " the touch sensing device of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in each claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maharyta et al., US Patent 10,725,591 hereinafter referenced as Maharyta in view of Wuerstlein et al., US PGPUG 2019/0237963 hereinafter referenced as Wuerstlein.

As to claim 1, Maharyta discloses an electronic device comprising: a housing (e.g. housing 1105, fig. 11);
a cover substrate (e.g. transparent substrate in front of the display, fig. 11);
a touch sensor panel comprising a plurality of touch nodes that are configured to be driven with a first stimulation signal (e.g. sensor array 1125, fig. 11); and
one or more conductors disposed between the cover substrate and the housing and electrically insulated from the housing (e.g. external transmission electrode 1210, fig. 12), 
wherein the one or more conductors are configured to be biased at a first potential in a first mode of touch operation (at block 1035 of fig. 10, processing logic selects a second mode of capacitive touch detection from a plurality of modes of capacitive touch detection) and driven with a second stimulation signal in a second mode of touch operation (at block 1025 of fig. 10, processing logic rejects signal measurements of the second mode of capacitive touch indicating the touch in view of signal measurements of the first mode of capacitance touch detection indicating a non-touch).
Maharyta does not specifically discloses the one or more conductors are configured to be biased at a first potential in a first mode of touch operation.
However, in the same endeavor, Wuerstlein discloses the one or more conductors are configured to be biased at a first potential in a first mode of touch operation (e.g. sensor electrodes 20, fig. 2 and [0054], wherein the control unit 18 is correspondingly configured to detect an electrical resistance that forms between the two sensor electrodes 20 or a variable derived therefrom, and to compare it to a stored normal value that is measured between the two sensor electrodes 20 in the absence of water).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Maharyta to further include Wuerstlein’s water sensor electrodes in order to isolate unwanted signal with intention of activating desired functions effectively.

As to claim 13, Maharyta discloses a method comprising: at an electronic device comprising a housing (e.g. housing 1105, fig. 11), 
a cover substrate (e.g. transparent substrate in front of the display, fig. 11), 
a touch sensor panel comprising a plurality of touch nodes that are configured to be driven with a first stimulation signal (e.g. sensor array 1125, fig. 11), and 
one or more conductors disposed between the cover substrate and the housing and electrically insulated from the housing: biasing the one or more conductors at a first potential in a first mode of touch operation (at block 1035 of fig. 10, processing logic selects a second mode of capacitive touch detection from a plurality of modes of capacitive touch detection); and
driving the one or more conductors with a second stimulation signal in a second mode of touch operation to shield one or more objects contacting the cover substrate from capacitively coupling to ground through the housing (at block 1025 of fig. 10, processing logic rejects signal measurements of the second mode of capacitive touch indicating the touch in view of signal measurements of the first mode of capacitance touch detection indicating a non-touch).
Maharyta does not specifically discloses the one or more conductors are configured to be biased at a first potential in a first mode of touch operation.
However, in the same endeavor, Wuerstlein discloses the one or more conductors are configured to be biased at a first potential in a first mode of touch operation (e.g. sensor electrodes 20, fig. 2 and [0054], wherein the control unit 18 is correspondingly configured to detect an electrical resistance that forms between the two sensor electrodes 20 or a variable derived therefrom, and to compare it to a stored normal value that is measured between the two sensor electrodes 20 in the absence of water).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Maharyta to further include Wuerstlein’s water sensor electrodes in order to isolate unwanted signal with intention of activating desired functions effectively.

As to claim 17, Maharyta discloses a non-transitory computer readable storage medium storing instructions that when executed by an electronic device comprising a housing (e.g. housing 1105, fig. 11), 
a cover substrate (e.g. transparent substrate in front of the display, fig. 11), 
a touch sensor panel comprising a plurality of touch nodes that are configured to be driven with a first stimulation signal (e.g. sensor array 1125, fig. 11), and 
one or more conductors disposed between the cover substrate and the housing and electrically insulated from the housing, cause the electronic device to: bias the one or more conductors at a first potential in a first mode of touch operation (at block 1035 of fig. 10, processing logic selects a second mode of capacitive touch detection from a plurality of modes of capacitive touch detection); and
drive the one or more conductors with a second stimulation signal in a second mode of touch operation to shield one or more objects contacting the cover substrate from capacitively coupling to ground through the housing (at block 1025 of fig. 10, processing logic rejects signal measurements of the second mode of capacitive touch indicating the touch in view of signal measurements of the first mode of capacitance touch detection indicating a non-touch).
Maharyta does not specifically discloses the one or more conductors are configured to be biased at a first potential in a first mode of touch operation.
However, in the same endeavor, Wuerstlein discloses the one or more conductors are configured to be biased at a first potential in a first mode of touch operation (e.g. sensor electrodes 20, fig. 2 and [0054], wherein the control unit 18 is correspondingly configured to detect an electrical resistance that forms between the two sensor electrodes 20 or a variable derived therefrom, and to compare it to a stored normal value that is measured between the two sensor electrodes 20 in the absence of water).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Maharyta to further include Wuerstlein’s water sensor electrodes in order to isolate unwanted signal with intention of activating desired functions effectively.

As to claim 3, the combination of Maharyta and Wuerstlein discloses the electronic device of claim 1. The combination further discloses at least a portion of the one or more conductors is disposed at an edge of the cover substrate (Maharyta, e.g. external transmission electrode 1210, fig. 12).

As to claim 5, the combination of Maharyta and Wuerstlein discloses the electronic device of claim 1. The combination further discloses sensing circuitry configured to sense the plurality of touch nodes driven with the first stimulation signal (Maharyta, as shown in fig. 11, Capacitance sense array 1125 illustrates row electrodes (horizontal rows) and column electrodes (vertical rows). Water 1130 illustrates capacitance sense array 1125 submersed underwater).

As to claim 6, the combination of Maharyta and Wuerstlein discloses the electronic device of claim 1. The combination further discloses processing circuitry configured to: perform a first scan in the first mode of touch operation by driving the plurality of touch nodes of the touch sensor panel with a first stimulation signal in one or more scan steps, the first scan including first touch signals grouped into first patches indicative of objects capacitively coupled to ground (Maharyta, in one embodiment, using passive touch detection to detect a touch may include scanning a first plurality of electrodes of a capacitive sense array along a first axis (e.g., vertical columns) to generate a first plurality of signal measurements indicative of the capacitive coupling of the noise signal to the first plurality of electrodes through the passive touch object, col. 3, lines 55-61); and
perform a second scan in the second mode of touch operation by driving the plurality of touch nodes of the touch sensor panel with the first stimulation signal while shielding against capacitive coupling paths to ground through the housing, the second scan including second touch signals grouped into second patches indicative of objects capacitively coupled to ground through one or more objects contacting the cover substrate of the electronic device (Maharyta, passive touch detection to detect a touch may further include scanning a second plurality of electrodes along a second axis (e.g., horizontal columns) of the capacitive sense array to generate a second plurality signal measurements indicative of the capacitive coupling of the noise signal to the second plurality of electrodes through the passive touch object, col. 4, lines 31-35).

As to claim 7, the combination of Maharyta and Wuerstlein discloses the electronic device of claim 6. The combination further discloses the processing circuitry 1s further configured to: determine which of the first patches are indicative of objects capacitively coupled to ground through the electronic device using results of the first scan and results of the second scan; and exclude the first patches indicative of objects capacitively coupled to ground through the electronic device from further touch processing  signal measurements from the second mode of capacitance touch detection indicating a touch may be rejected if corresponding signal measurements (e.g., signal measurement of the same electrode of the capacitive sense array) from the first mode of capacitance touch detection indicate a non-touch, col.5, lines 9-14).

As to claim 8, the combination of Maharyta and Wuerstlein discloses the electronic device of claim 6. The combination further discloses the processing circuitry is further configured to: determine which of the first patches are indicative of objects capacitively coupled to ground through the one or more objects using results of the first scan and results of the second scan; and further processing the first patches indicative of objects capacitively coupled to ground through the one or more objects (Maharyta, each row electrodes R0-Rm may be connected to row multiplexer 130, which may control the application of signal 135 (also referred to as a transmission signal) and or connect one or more row electrodes to a ground potential, such as common ground 150 shared by components of capacitance sensing system 100, col. 5, lines 35-40).

As to claim 9, the combination of Maharyta and Wuerstlein discloses the electronic device of claim 1. The combination further discloses the plurality of touch nodes and the one or more conductors are formed in a same layer (capacitive sensor 1240 and electrode 1210, fig. 12).

As to claim 10, the combination of Maharyta and Wuerstlein discloses the electronic device of claim 1. The combination further discloses the plurality of touch nodes and the one or more conductors are formed on opposite sides of the cover substrate (as shown in fig. 11, The conductive nature of water may couple the external transmission signal 1111 received through the second part of passive touch object 1115 to multiple receiving electrodes outside of the touch location).

As to claim 11, the combination of Maharyta and Wuerstlein discloses the electronic device of claim 1. The combination further discloses a first conductor of the one or more conductors wraps around from a first surface of the cover substrate to a second surface of the cover substrate (Wuerstlein, [0057] the voltage divider circuit 30 includes, for example, three identical ohmic resistors 34 connected in series, the two sensor electrodes 20 being connected one on either side of the middle resistor 34).

As to claim 12, the combination of Maharyta and Wuerstlein discloses the electronic device of claim 1. The combination further discloses the plurality of touch nodes form an active touch area for the touch sensor panel and the cover substrate, and the one or more conductors are located at least partially outside the active touch area wherein the one or more conductors are an extension of one or more driven shield layers in proximity to the active touch area, the one or more conductors extending the one or more shield layers beyond the active touch area (Maharyta ,the processing device 1410 is a microcontroller that obtains a capacitance touch signal data set from application processor 1450, such as from capacitive sense array 1425, and finger detection firmware executing on the microcontroller identifies data set areas that indicate touches, detects and processes peaks, calculates the coordinates, or any combination therefore, fig. 14).

As to claim 15, the combination of Maharyta and Wuerstlein discloses the method of claim 13. The combination further discloses performing a first scan in the first mode of touch operation by driving the plurality of touch nodes of the touch sensor panel with a first stimulation signal in one or more scan steps, the first scan including first touch signals grouped into first patches indicative of objects capacitively coupled to ground; and 
performing a second scan in the second mode of touch operation by driving the plurality of touch nodes of the touch sensor panel with the first stimulation signal while shielding against capacitive coupling paths to ground through the housing, the second scan including second touch signals grouped into second patches indicative of objects capacitively coupled to ground through the one or more objects (Maharyta, passive touch detection to detect a touch may further include scanning a second plurality of electrodes along a second axis (e.g., horizontal columns) of the capacitive sense array to generate a second plurality signal measurements indicative of the capacitive coupling of the noise signal to the second plurality of electrodes through the passive touch object, col. 4, lines 31-35).

As to claim 16, the combination of Maharyta and Wuerstlein discloses the method of claim 15. The combination further discloses determining which of the first patches are indicative of objects capacitively coupled to ground through the electronic device using results of the first scan and results of the second scan; and excluding the first patches indicative of objects capacitively coupled to ground through the electronic device from further touch processing (Maharyta, e.g., signal measurement of the same electrode of the capacitive sense array) from the first mode of capacitance touch detection indicate a non-touch, col.5, lines 9-14).

As to claim 19, the combination of Maharyta and Wuerstlein discloses the non-transitory computer readable storage medium of claim 17. The combination further discloses the instructions, when executed by the electronic device, further cause the electronic device to: perform a first scan in the first mode of touch operation by driving the plurality of touch nodes of the touch sensor panel with a first stimulation signal in one or more scan steps, the first scan including first touch signals grouped into first patches indicative of objects capacitively coupled to ground (Maharyta, in one embodiment, using passive touch detection to detect a touch may include scanning a first plurality of electrodes of a capacitive sense array along a first axis (e.g., vertical columns) to generate a first plurality of signal measurements indicative of the capacitive coupling of the noise signal to the first plurality of electrodes through the passive touch object, col. 3, lines 55-61); and
perform a second scan in the second mode of touch operation by driving the plurality of touch nodes of the touch sensor panel with the first stimulation signal while shielding against capacitive coupling paths to ground through the housing, the second scan including second touch signals grouped into second patches indicative of objects capacitively coupled to ground through the one or more objects (Maharyta, passive touch detection to detect a touch may further include scanning a second plurality of electrodes along a second axis (e.g., horizontal columns) of the capacitive sense array to generate a second plurality signal measurements indicative of the capacitive coupling of the noise signal to the second plurality of electrodes through the passive touch object, col. 4, lines 31-35).

As to claim 20, the combination of Maharyta and Wuerstlein discloses the non-transitory computer readable storage medium of claim 19. The combination further discloses the instructions, when executed by the electronic device, further cause the electronic device to: determine which of the first patches are indicative of objects capacitively coupled to ground through the electronic device using results of the first scan and results of the second scan; and exclude the first patches indicative of objects capacitively coupled to ground through the electronic device from further touch processing (Maharyta, e.g., signal measurement of the same electrode of the capacitive sense array) from the first mode of capacitance touch detection indicate a non-touch, col.5, lines 9-14).


Claims 2, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maharyta and Wuerstlein as applied to claims 1, 13 and 17 respectively above, and further in view of Mo et al., US Patent 10,073,562 hereinafter referenced as Mo.

As to claims 2, 14 and 18, the combination of Maharyta and Wuerstlein does not specifically disclose the second stimulation signal has a same frequency, a same phase, and a same amplitude as the first stimulation signal.
However, in the same endeavor, Mo discloses two signals having a same frequency, a same phase, and a same amplitude as the first stimulation signal (as shown in fig. 2 for example, the second signal may be a pulse signal with a same frequency, a same phase and a same amplitude as the first signal).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Maharyta and Wuerstlein to further include Mo’s method of electrodes driving in order to isolate unwanted signal with intention of activating desired functions effectively.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maharyta and Wuerstlein as applied to claim 1 above, and further in view of Kuboyama et al., US PGPUB 2017/0090599 hereinafter referenced as Kuboyama.

As to claim 4, Maharyta and Wuerstlein does not disclose the electronic device of claim 1, further comprising: one or more gaskets between the cover substrate and the housing; wherein the one or more conductors are formed in the one or more gaskets.
However, in the same endeavor, Kuboyama discloses one or more gaskets between the cover substrate and the housing; wherein the one or more conductors are formed in the one or more gaskets (gasket 6106, fig. 61).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Maharyta and Wuerstlein to further include Kuboyama’s gaskets in order to increase the durability of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
6/18/2022